DETAILED ACTION
This is in response to Applicant’s reply dated 1/28/21.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The wherein the BWP configuration is the same as another BWP configuration of another communication terminal” lacks written description support in Applicant’s Specification and thus constitutes new matter.  For purposes of examination, it will be construed as the limitation in dependent claim 9 reciting “wherein the SL BWP configuration comprises a common SL BWP configuration to be used for SL communications by a plurality of communication terminals … including the communication terminal.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Choi (US 2020/0077391).

Regarding Claim 1,
A method comprising: 

the second message may further include one or more of information (e.g., a slot index or a subframe index) that indicates an activation time point of the resources for sidelink communication, information (e.g., duration) that indicates an activation time of the resources for sidelink communication, and information (e.g., index of a bandwidth part) that indicates a frequency band in which the resources for sidelink communication are configured; 0013; 0018; 0023; 0025; the third message may include at least one of information indicating a time duration for which the ST resources and the SR resources are activated and information indicating a frequency band in which the ST resources and the SR resources are configured]; and 

communicating directly, by the communication terminal, with a second communication terminal according to the SL BWP configuration [Choi: 0128; Fig. 14; the UE #1 and the UE #2 may be configured to perform sidelink communication using the SL resources indicated by the SL resource information included in the SCI (S1440); identify the frequency band in which the resources for sidelink communication are configured; accordingly, the UE may be configured to perform sidelink communications using the identified time-frequency resources]; 

wherein the SL BWP configuration is separate from a communication network link configuration to be used by the communication terminal for communications with a network equipment in a communication network [Choi: 0104; the UE may be configured to identify at least one of the DL resources, the UL resources, the ST resources, and the SR resources configured by the TDD-UL-DL-configuration common information and the TDD-UL-DL-configuration dedicated information; in particular, the UE may be configured to perform DL communication with the base station using the DL resources, perform UL communication with the base station using the UL resources, and perform SL communication with other UE(s) using the ST and SR resources; 0118; Fig. 12; the UE may be configured to identify one or more of the DL resources, the UL resources, the ST resources, and the SR resources configured by (TDD-UL-DL-configuration common information+DCI) or (TDD-UL-DL-configuration common information+TDD-UL-DL-configuration dedicated information+DCI); in identify a time duration for which the resources for sidelink communication are activated, and identify the frequency band in which the resources for sidelink communication are configured; accordingly, the UE may be configured to perform sidelink communications using the identified time-frequency resources], and

wherein the BWP configuration is the same as another BWP configuration of another configuration terminal [Choi: 0121; the UE #1 may be configured to perform sidelink communication (hereinafter referred to as `sidelink communication #1`) with the UE #2, and the UE #3 may be configured to perform sidelink communication (hereinafter referred to as `sidelink communication #2`) with the UE #4; the base station may configure the resources used for the sidelink communication #1 differently from the resources used for the sidelink communication #2; 0122; the sidelink communication #1 may be performed using symbols #0 to #6 indicated by the SFI #69 within a slot, and the sidelink communication #2 may be performed using symbols #7 to #13 indicated by the SFI #70 within the slot; therefore, interference may be prevented between the sidelink communication #1 and the sidelink communication #2; 0113; the SFI may be configured as shown in Table 8 below; in Table 8, `D` may indicate a DL symbol, `U` 

Regarding Claim 2,
wherein the SL configuration comprises an SL bandwidth part (BWP) [Choi: 0108; the second message may further include one or more of information (e.g., a slot index or a subframe index) that indicates an activation time point of the resources for sidelink communication, information (e.g., duration) that indicates an activation time of the resources for sidelink communication, and information (e.g., index of a bandwidth part) that indicates a frequency band in which the resources for sidelink communication are configured; 0110; based on the information included in the second message, the UE may be configured to identify a time duration for which the resources for sidelink communication are activated, and identify the frequency band in which the resources for sidelink communication are configured; accordingly, the UE may be configured to perform sidelink communications using the identified time-frequency resources]. 

Regarding Claim 3,
wherein the SL BWP comprises a BWP configured within a shared carrier spectrum in which communication resources for the communications with the network equipment in the communication network are configured [Choi: 0104; the UE may be configured to identify at least one of the DL resources, the UL resources, the ST resources, and the SR resources configured by the TDD-UL-DL-configuration  0103; as shown in FIG. 10, symbols included in one slot may be configured as DL symbols, UL symbols, ST symbols, or SR symbols according to the TDD-UL-DL-configuration dedicated information; 0099; the UE may be configured to identify the DL-UL transmission period based on the TDD-UL-DL-configuration common information, and identify at least one of the DL resources, the UL resources, the ST resources, and the SR resources within the DL-UL transmission period]. 

Regarding Claim 4 (Currently Amended),
wherein the SL BWP is disjoint from the communication resources for the communications with the network equipment in the communication network; or wherein the SL BWP at least partially overlaps the communication resources for the communications with the network equipment in the communication network [Choi: 0103; as shown in FIG. 10, symbols included in one slot may be configured as DL symbols, UL symbols, ST symbols, or SR symbols according to the TDD-UL-DL-configuration dedicated information; 0102; as shown in FIG. 9, symbols included in one slot may be configured as DL symbols, UL symbols, ST symbols, or SR symbols according to the TDD-UL-DL-configuration dedicated information]. 


Regarding Claim 5 (Currently Amended),
wherein the SL BWP configuration is based on SL BWP configuration information that is received by the communication terminal to configure or reconfigure the SL BWP configuration [Choi: 0111; on the other hand, the resource (e.g., DL resource, UL resource, ST resource, or SR resource) configured by the TDD-UL-DL-configuration common information or the (TDD-UL-DL-configuration common information+TDD-UL-DL-configuration dedicated information) may be reconfigured by a slot format indicator (SFI); 0113; the SFI (slot format indicator) may be used to reconfigure a FL resource configured by the TDD-UL-DL-configuration common information or the (TDD-UL-DL-configuration common information+TDD-UL-DL-configuration dedicated information) to a DL symbol, a UL symbol, an ST symbol, or an SR symbol; the SFI may be configured as shown in Table 8 below; 0021; the first indicator may include at least one of information indicating a number of consecutive SR symbols within a slot, information indicating an index of a starting SR symbol among the consecutive SR symbols, and information indicating an index of an ending SR symbol among the consecutive SR symbols; the ST resources and the SR resources may be resources reconfigured for the sidelink communication among UL resources preconfigured by a base station connected to the first UE]. 

Regarding Claim 6 (Currently Amended),
wherein the obtaining comprises: obtaining, by the communication terminal, an SL preconfiguration as the SL BWP configuration [Choi: 0109; Fig. 11; the UE may be configured to obtain the second message by receiving at least one of the system 

Regarding Claim 7 (Currently Amended),
wherein the SL preconfiguration comprises one of: an SL configuration preconfigured in the communication terminal prior to deployment of the communication terminal; an SL configuration preconfigured in the communication terminal other than by higher-layer signaling; an SL configuration preconfigured in the communication terminal by a network entity in the communication network prior to the communication terminal becoming out of coverage; an SL configuration forwarded to the communication terminal directly by another communication terminal; a common or initial SL configuration preconfigured in the communication terminal [Choi: 0109; Fig. 11; the UE may be configured to obtain the second message by receiving at least one of the system information, the RRC message, the MAC CE, and the DCI; the UE may be configured to perform the sidelink communication based on the information included in the second message (S1140)]. 

Regarding Claim 8 (Currently Amended),
wherein the SL BWP configuration further comprises an SL communication resource configuration within the SL BWP, and wherein the SL communication resource configuration comprises one or more resource pools [Choi: resource pool == time frequency resources or resources in a frequency band; 0108; the second message may a frequency band in which the resources for sidelink communication are configured; 0110; the UE may be configured to perform sidelink communications using the identified time-frequency resources; 0018; the third message may include at least one of information indicating a time duration for which the ST resources and the SR resources are activated and information indicating a frequency band in which the ST resources and the SR resources are configured; 0021; the first indicator may include at least one of information indicating a number of consecutive SR symbols within a slot, information indicating an index of a starting SR symbol among the consecutive SR symbols, and information indicating an index of an ending SR symbol among the consecutive SR symbols; the ST resources and the SR resources may be resources reconfigured for the sidelink communication among UL resources preconfigured by a base station connected to the first UE]. 

Regarding Claim 9 (Currently Amended), 
wherein the SL configuration comprises a common SL configuration to be used for SL communications by a plurality of communication terminals, the plurality of communication terminals including the communication terminal [Choi: common SL configuration == 14 symbols within a slot; 0121; the UE #1 may be configured to perform sidelink communication (hereinafter referred to as `sidelink communication #1`) 

Regarding Claims 10-18, which recites a communication terminal having the same claim limitations as those in claims 1-9 above, the same rationale of rejection as presented above for claims 1-9 is applicable.

Regarding Claim 19, which recites an having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented above for claim 1 is applicable.

Regarding Claim 20, which recites a computer program product comprising a non-transitory computer readable storage medium storing programming and having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented above for claim 1 is applicable.

Response to Arguments
Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding Claim 1 on page 6-7 of the Remarks section that Choi does not disclose the configuration of its bandwidth part.  Specifically, Choi-Provisional at best relates to using SFI to indicate time resources and fail to teach “SL BWP configuration indicating an SL frequency resource”, as recited in claim 1.
Examiner’s Response:
The Examiner disagrees.  Choi teaches that based on the information included in the second message, the UE may be configured to identify a time duration for which the resources for sidelink communication are activated, and identify the frequency band in which the resources for sidelink communication are configured. Accordingly, the UE may be configured to perform sidelink communications using the identified time-frequency resources [Choi: 0110].  Particularly, Choi teaches information (e.g., index of a bandwidth part) that indicates a frequency band in which the resources for sidelink communication are configured [Choi: 0108].  In short, Choi teaches how to perform sidelink communications using the identified time-frequency resources, indicating both time duration as well as frequency band (e.g. index of a bandwidth part) in which 

II.	Applicant argues on page 6 of the Remarks section that Choi-Provisional is silent on BWP, whereas Choi only mentions BWP once in an unrelated way.  See Choi [108].  Therefore, Choi-Provisional does not provide all the relied upon sections of Choi in rejecting claim 1.
Examiner’s Response:
Choi teaches that the UE may be configured to perform sidelink (SL) communications using the identified time-frequency resources [Choi: 0110].  The base station may be configured to transmit a message including the information described in Table 8 to the UE by using at least one of system information, an RRC message, a MAC CE, or downlink control information (DCI) [Choi: 0114].  Choi-Provisional also describes using time-frequency resources for sidelink communication.  Specifically, the SFI of predefined slot format (see Table 2) may be transmitted as a part of downlink control information (DCI) including control information for the SL, where in case of LTE or NR, DCI is transmitted using a physical downlink control channel (PDCCH) [Choi-Provisional: p. 4-5].  In turn, PDCCH is described in terms of time-frequency resources.  Thus, Choi-Provisional supports sections of Choi cited in rejecting claim 1.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468